                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

CODY STEWART, AMY STEWART AND
FAITH STEWART AND CLAYTON STEWART, MINORS,
BY AND THROUGH THEIR NATURAL
GUARDIANS, CODY STEWART AND AMY STEWART                                             PLAINTIFFS

VERSUS                                                    CAUSE NO. 1:18-cv00053-HSO-JCG

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT, LLC,
UNKNOWN JOHN AND JANE DOES A THROUGH M, AND
OTHER UNKNOWN CORPORATE ENTITIES N THROUGH Z                                  DEFENDANTS

               STEWART PLAINTIFFS’ MEMORANDUM OF LAW
     IN SUPPORT OF MOTION TO STRIKE THE OPINIONS AND TESTIMONY OF
     DEXTER WINN WALCOTT, MD OR, IN THE ALTERNATIVE, FOR DAUBERT
                               HEARING

       COME NOW PLAINTIFFS and file this Memorandum of Law in Support of the Stewart

Plaintiffs’ Motion to Strike the Opinions and Testimony of Dexter Winn Walcott, MD or, in the

alternative, for Daubert Hearing. Plaintiffs would respectfully show the Court as follows:

                                 I. FACTUAL BACKGROUND

1.     Because the Court is familiar with the facts of this case, Plaintiffs will provide only a

brief summary here. The Stewart Plaintiffs in this case, along with plaintiffs in twelve other

cases, have sued Defendants Hunt Southern Group, LLC, Hunt MH Property Management,

LLC, and Forest City Residential Management, LLC (collectively, “Defendants”) for personal

injuries caused by mold contamination in Plaintiffs’ military housing units at Keesler AFB. The

Stewart family, like the other plaintiffs, have suffered various personal injuries as a result of this

mold exposure, whether through developing or exacerbating respiratory symptoms associated

with mold exposure, along with other immunological or physical symptoms.



                                                                                                    1
2.     During the course of discovery in this case, the court granted Defendants’ motion

pursuant to Federal Rule of Civil Procedure 35 for Mississippi Asthma & Allergy, P.A., to

conduct a “Rule 35 Examination” on plaintiffs in the Stewart case as well as the nine related

cases. October 26, 2018 Order [Doc. #75]. The examination could not include any invasive or

reactive tests, including “skin tests, patch tests, or the like for any allergic reactions,” though the

examiner would have access to any prior tests performed on Plaintiffs. Id. at 3. Dr. Dexter Winn

Walcott, the physician who examined each of the seven members of the Stewart family, is a

board-certified pediatrician and allergist/immunologist who works at Mississippi Asthma &

Allergy. Pursuant to the court’s order, Dr. Walcott was required to prepare a report “which sets

out in detail the examiner’s findings, including diagnoses and conditions.” Id. The order further

stated that Dr. Walcott may be deposed or called as a witness at trial by either party.

3.     Importantly, the fact that a physician is permitted to conduct a medical examination under

Federal Rule 35 does not shield him from the appropriate scrutiny given to experts under the

Federal Rules of Evidence or the applicable case law. See EEOC v. L-3 Comms. Integrated Sys.,

LP, 2018 WL 3548870 at *2 (N.D. Tex. July 24, 2018)(noting that challenges to “future

admissibility and reliability” of medical examiner are not ripe at the time of Rule 35 order, but

may be brought later); Chaney v. Venture Transp., Inc., 2004 WL 445134 at *1 (E.D. La., Mar.

11, 2004)(recognizing that challenges to bias or fitness of a Rule 35 medical examiner should be

presented through a Daubert challenge or cross-examination at trial). Accordingly, Plaintiffs

now bring this motion to strike Dr. Walcott’s testimony, notwithstanding the Court’s prior Rule

35 order allowing his medical examination, for the reasons set forth below.




                                                                                                     2
                            II. APPLICABLE LEGAL STANDARD

4.        Plaintiffs further request that this Court conduct a hearing to determine whether the

opinions in the reports of Defendants’ experts are “proper and reliable” under Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). “To trigger a Daubert inquiry, an expert’s

testimony or its ‘factual basis, data, principles, methods, or their application,’ must be ‘called

sufficiently into question.’” Rodriguez v. Riddell Sports, Inc., 242 F.3d 567, 581 (5th Cir. 2001)

(quoting Kumho Tire Co., 526 U.S. at 149). Plaintiffs are challenging the qualifications of

Defendants’ experts, the relevance of their testimony, and the reliability of their opinions which

warrant further inquiry by the Court.

5.        An expert witness may only offer opinion testimony if: (1) the expert’s “scientific,

technical, or other specialized knowledge” will assist the factfinder to understand the evidence or

determine a fact issue; (2) the testimony is based on sufficient facts; (3) the testimony is based

upon reliable principles and methodology; and (4) those methods and principles have been

applied reasonably to the facts in this case. Fed. R. Evid. 702; see also Daubert v. Merrell Dow

Pharms., 509 U.S. 579, 592-93 (1993); Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141

(1999).

6.        Before certifying an expert and admitting his testimony, the court must ensure that the

proffering party has met the requirements of Rule 702. Roman v. Western Mfg., Inc., 691 F.3d

686, 692 (5th Cir. 2012) (citations omitted). “The party offering the expert must prove by a

preponderance of the evidence that the proffered testimony satisfies the Rule 702 test.” Mathis v.

Exxon Corp., 302 F.3d 448, 459-60 (5th Cir. 2002). In its gatekeeper role, the court must ensure

that the expert’s testimony is both reliable and relevant. See Curtis v. M&S Petroleum, Inc., 174

F.3d 661, 668 (5th Cir. 1999; see United States v. McMillan, 600 F.3d 434, 456 (5th Cir. 2010);



                                                                                                 3
see also Smith v. Goodyear Tire & Rubber Co., 495 F.3d 224, 227 (5th Cir. 2007) (citation

omitted).

7.     Reliability is determined by assessing “whether the reasoning or methodology underlying

the testimony is scientifically valid.” Daubert, supra, at 592-93. “[T]he proponent of expert

testimony ... has the burden of showing that the testimony is reliable[ ] ... and must establish the

admissibility requirements by a preponderance of the evidence ....” Previto v. Ryobi N. Am., Inc.,

766 F. Supp. 2d 759, 765 (S.D. Miss. 2010) (citations omitted). An expert opinion is deemed

reliable if it is based upon sufficient facts and data, and it is the product of reliable principles and

methods. Fed. R. Evid. 702(b),(c). Otherwise, it should be excluded as “unsupported speculation

or subjective belief.” Johnson v. Arkema, Inc., 685 F.3d 452, 459 (5th Cir. 2012). The trial court

must “make certain that an expert, whether basing testimony upon professional studies or

personal experiences, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.” Hodges v. Mack Trucks, Inc., 474

F.3d 188, 194 (5th Cir. 2006) (quoting Kumho Tire, 526 U.S. at 152).

8.      Daubert “provides an illustrative list of factors that may aid a court in evaluating

reliability.” Mathis, 302 F.3d at 460. These factors include:(1) whether the theory or technique

has been tested; (2) whether the theory or technique has been subjected to peer review and

publication; (3) the known or potential rate of error of the method used and the existence and

maintenance of standards controlling the technique's operation; and (4) whether the theory or

method has been generally accepted in the scientific community. Kumho Tire, 526 U.S. at 149-

50. The Daubert factors are neither mandatory nor exclusive, as the trial court must decide

“whether the factors discussed in Daubert are appropriate, use them as a starting point, and then

ascertain if other factors should be considered.” Hathaway v. Bazany, 507 F.3d 312, 318 (5th



                                                                                                      4
Cir. 2007). “But the existence of sufficient facts and a reliable methodology is in all instances

mandatory.” Id. “[W]ithout more than credentials and a subjective opinion, an expert’s testimony

that “it is so” is not admissible.” Previto, 766 F. Supp. 2d at 771 (quoting Hathaway, 507 F.3d at

318 (internal marks omitted)). Hagan v. Jackson Cty., Mississippi, 2016 WL 1091107, at *3-4

(S.D. Miss. Mar. 21, 2016).

                              III. ARGUMENTS & AUTHORITIES

A.      Dr. Walcott Has No Medical or Scientific Basis to Question the Quality or Duration
        of the Mold Exposure Suffered by the Stewart Plaintiffs.

9.      The Stewart family – parents Cody Stewart and Amy Stewart, and minor children Faith

Stewart and Clayton Stewart – lived in residential housing on Keesler AFB between August

2014 and November 2015. See Exhibit 1, Walcott Rule 35 Report – Cody Stewart, at 5.1

Because no mold testing was performed on the Stewart residence during the time the Stewarts

lived in their residence on Keesler, Dr. Walcott has no knowledge of whether they were exposed

to mold in their home, although he still offers opinions that “the symptoms cannot be attributed

to mold within the home because those same molds are common everywhere.” Id. (without

identifying which molds he opines are “common everywhere). In addition, Dr. Walcott does not

have any information of whether any mold testing was completed on the Keesler house where

the Stewarts lived either prior to or subsequent to their time in that home, even though any such

tests could provide additional data points regarding mold exposure in the home. Without this

type of information on which his causation opinions are supposedly based, Dr. Walcott’s

opinions with regard to the residential mold exposures suffered by members of the Stewart


1
 Dr. Walcott’s reports for each of the Stewart family members are virtually the same (i.e., with the same
discussion of his background, descriptions of various respiratory conditions such as allergic rhinitis or
asthma, mold toxicity, and his common conclusion that none of their symptoms were caused by mold
within the home), with the only differences being the specific medical histories of each family member.
For that reason, Plaintiffs attach all of the Rule 35 reports collectively as Exhibit 1.
                                                                                                            5
family are cursory and speculative. As a result, his attempts to dismiss the Stewart plaintiffs’

health problems, discussed below, as unrelated to mold exposure from the Keesler residence are

lacking sufficient scientific or medical basis.

B.     Dr. Walcott’s Opinions Regarding the Lack of Causal Connection Between the
       Stewart Plaintiffs’ Mold Exposure and their Health Problems Are Unreliable,
       Unsupported, and Contradicted by the Evidence in this Case.

10.    In each of his reports related to members of the Stewart family, Dr. Walcott attempts to

minimize the health hazards posed by mold exposure and attempts to ascribe the Stewart

plaintiffs’ mold-related symptoms to anything other than mold found inside the home, i.e.,

outdoor or atmospheric mold exposure, other allergens, or other health conditions for which

family members may have exhibited similar symptoms before or after their years at Keesler. But

these attempts to deny a causal link between residential mold exposure and the Stewart plaintiffs’

injuries are speculative and conclusory, and not based on any meaningful medical or scientific

methodology or evidence.

       1.      Dr. Walcott’s Medical Assessments of Each of the Stewart Plaintiffs

       a.      Cody Stewart

11.    According to Dr. Walcott’s report summarizing Cody Stewart’s medical history, Mr.

Stewart, age 46, has had “chronic nasal symptoms” throughout his life, but without any history

of asthma or lower respiratory infections as a child. Exhibit 1, Walcott Report – Cody Stewart, at

3. A skin allergy test taken at least twenty years ago indicated a positive reaction to seafood. Id.

Dr. Walcott also relies upon the fact that Mr. Walcott had an aeroallergen skin test which showed

allergies to “trees, grasses, weeds, cats, and possibly dogs” – but Dr. Walcott does not state when

this test was performed, or whether it tested for any mold allergies. Id. at 3-4. Dr. Walcott also

notes Mr. Stewart was exposed to a “burn pit” while in Afghanistan which may have been



                                                                                                  6
related to a temporary cough which persisted for several months after his tour, but provides no

information as to what chemicals to which he was exposed or its relevance, if any, to his allergy

symptoms related to mold or other irritants. At some point, Mr. Stewart was diagnosed with

allergic rhinitis and a cough which was “contributed to by untreated allergies/post-nasal drip.”

Id. at 5.

12.     The evidence shows Mr. Stewart resided in military housing on Keesler AFB from

August 2014 to November 2015; during that time, Mr. Stewart reported nasal and respiratory

symptoms consistent with mold exposure, and with other allergic exposures he had suffered in

the past. Id. Dr. Wallace points to the fact that Mr. Stewart apparently had “mold testing once

and it was negative,” but gives no information as to when or how that test was conducted or what

molds were tested. Id.

        b.        Amy Stewart

13.         Amy Stewart, age 45, never had an allergy evaluation, though she reported what Dr.

Wallace describes as a “long history of chronic nasal symptoms” which were treated with over-

the-counter medicine such as Benadryl. Exhibit 1, Walcott Report – Amy Stewart, at 3. While at

their residence at Keesler, Ms. Stewart reported increased postnasal drip, headaches, and joint

pain. Id. at 4. Dr. Walcott’s report details other health issues Ms. Stewart may have encountered

both before and after her time at Keesler (e.g., allergic reactions to bee stings, increased heart

palpitations, vitamin D deficiency, and a recent diagnosis of lupus erythematosus and other

ailments), all of which lead Dr. Walcott to conclude that neither her current health problems nor

her allergy symptoms while at Keesler were caused by residential mold exposure.




                                                                                                7
       c.      Faith Stewart

14.    Faith Stewart, age 21, reported nasal symptoms throughout her childhood as well as a

single respiratory infection at the age of 14 or 15; these appear to have been managed by nasal

rinses, Allegra, and nebulizers, respectively. Exhibit 1, Walcott Report – Faith Stewart, at 3.

Even if Ms. Stewart has never had an allergy test, Dr. Walcott surmises, without any

documentation, that her symptoms are “suggestive of allergic dysfunction” and speculates that

because she is symptomatic around cats, “she may be allergic to other allergens, including dust

mites…” Id. at 4. Importantly, Dr. Walcott did not have medical records to review for Ms.

Stewart, but still was willing to opine that her history of symptoms at Keesler “suggests that her

symptoms are usual infections, not excessive infections as one might expect in someone who is

mold allergic and lives in an indoor environment with excessive documented mold exposure, as

compared to the outdoor mold levels.” Id. at 4. This statement is rife with speculation, given

that Dr. Walcott has no medical records and no knowledge of the mold levels inside or outside

the Stewart’s Keesler residence.

       d.      Clayton Stewart

15.    From an interview with Clayton Stewart, age 18, and his parents, Dr. Walcott reports

various respiratory or allergic symptoms from Mr. Stewart’s childhood, whether those symptoms

were merely seasonal allergies, various nasal symptoms, or even a single upper respiratory

infection as a toddler. Exhibit 1, Walcott Report – Clayton Stewart, at 3-4. Importantly, Mr.

Stewart has never undergone any allergy testing to determine if he is allergic to any substances,

including mold or any other known allergens. And as stated above, Dr. Walcott had no record of

mold testing performed on the Stewart residence at the time they lived on Keesler. From this

information (or lack thereof), along with a review of medical records, Dr. Walcott concludes that



                                                                                                8
even if Mr. Stewart reported symptoms consistent with mold exposure, those symptoms were not

caused by residential exposure to mold.

       2.      Dr. Walcott’s Conclusions are Identical for Each Plaintiff in Denying Any
               Causal Link Between Their Injuries and their Residential Mold Exposure

16.    Taken as a whole, Dr. Walcott appears to acknowledge that various members of the

Stewart family suffered from symptoms associated with mold allergies, including nasal and

respiratory problems, headaches, etc. during the time they lived in their home on Keesler AFB.

The record indicates several of the family members had not undergone allergy testing, either at

all or specific to mold allergies, but Dr. Walcott improperly uses this lack of information to

negate the possibility that they could be allergic to mold, rather than concluding that any of them

could have had an undetected mold allergy. Similarly, Dr. Walcott repeatedly notes that there

was no mold testing performed on the Stewart residence while they were living there between

August 2014 and November 2015 (but he does not address any mold studies on that house which

may have been performed either prior to or subsequent to that time period). Again, Dr. Walcott

uses the lack of information to inform a speculative opinion that the Stewarts were not exposed

to any mold in their residence, and certainly not to any elevated levels which could cause or

exacerbate their allergic symptoms.

17.    Dr. Walcott’s attempts in his report to minimize the health hazards posed by mold

exposure generally, and to the Stewart plaintiffs specifically, fly in the face of the documentary

evidence produced by Defendants in discovery in this case concerning the dangers of mold.

Defendants routinely disseminated information to residents, including the Stewart plaintiffs,

regarding the health hazards associated with mold, just as they disseminated training materials to

their respective employees regarding the proper protocol for addressing mold clean-up and mold




                                                                                                 9
remediation problems.     For example, Dr. Walcott’s report contains the following quote he

attributes to the website for the Center for Disease Control and Prevention:




Id. at 3. Dr. Walcott’s report contains no citation to the CDC website, making it impossible to

determine: (1) the accuracy of the quote; (2) the context in which it was presented (i.e., whether

intended as a simplified, lay summary or a statement of scientific fact with underlying supporting

data, etc.); or even: (3) basic identifying information such as the author of the quote or the date

on which such information was published.

18.    As an initial matter, because Dr. Walcott is not a toxicologist and has no apparent

background in toxicology, he should not be permitted to simply parrot opinions regarding the

toxicity of mold from an uncited quotation purportedly from the CDC website. See, e.g., Zellars

v. NexTech Northeast, LLC, 895 F.Supp.2d 734, 743-44 (E.D. Va. 2012)(excluding opinions as

to toxicity of refrigerant offered by physician with expertise in internal medicine and pediatrics,

when no evidence her expertise extended to “toxicology, chemical exposure, or specifically,

exposure to refrigerants,” particularly when same doctor referred her patients with toxic mold

exposure to a toxicologist for diagnosis and treatment).

19.    Moreover, while Federal Rule of Evidence 703 does not require that the underlying data

supporting an expert’s opinion to be itself admissible, Dr. Walcott’s blanket recitation of alleged

language from the CDC website, without any supporting citation or discussion, is too thin a reed

upon which his opinions to rest, particularly when other documentary evidence produced by


                                                                                                10
Defendants contradicts his position regard the dangers of mold exposure. See, e.g., Arkema, 685

F.3d at 467 (excluding expert opinion which relied on “blanket statements from presumably

credible sources—such as material safety data sheets and advisory guidelines—but failed to

present the scientific evidence upon which those statements were founded”). For example, Dr.

Walcott’s opinions minimizing the dangers of mold are directly contradicted by materials

disseminated by Defendants to its own staff or to military housing residents, including Plaintiffs.

For example, Defendants acknowledged:

   •   “some common molds have been linked to allergic reactions and more serious
       illnesses, so it is a good idea to eliminate all mold growth from the indoor
       environment;”
   •   “both dead and living mold can produce allergic and even toxic reactions in sensitive
       individuals;”
   •   typical allergenic reactions from airborne mold exposure include: respiratory
       problems, nasal and sinus congestion, eye irritation, dry cough, or nose or throat
       irritation.

Exhibit 2, Mold Awareness Training: Awareness Training for All On-Site Associates, at 1-2

(FRCM00001609); Exhibit 3, Mold & Mildew: Mold Awareness for Residents of Our Apartment

Community, at 1-2 (FCRM00000096). Another document, entitled What You Should Know

About Mold, acknowledged similar health effects (e.g., respiratory problems, congestion, cough,

nose/throat irritation, etc.), as well as more severe symptoms (including headaches, body aches,

memory problems, etc.) in extreme cases. Exhibit 4, What You Should Know About Mold, at 1

(Hunt – Gen05-00812).       These same materials acknowledge that individuals with existing

respiratory conditions, weakened immune systems, or certain age groups (i.e., infants, children,

or the elderly) are the most susceptible to these adverse affects. Exhibit 2, at 1-2; Exhibit 3, at 1-

2; Exhibit 4, at 1. Underscoring the potential hazards to affected individuals, Defendants’

literature to residents specifically instructs them to contact a primary care physician upon any

suspicion of health problems related to mold. Exhibit 4, at 2 (Hunt - Gen05 – 00812-13).

                                                                                                   11
20.    Again, Dr. Walcott speculates that “even if the symptoms [plaintiffs] reported could be

attributed to mold, the symptoms cannot be attributed to mold in the home because these same

molds are common everywhere, and the Stewarts had no testing in their home to determine what,

if any, mold was actually inside their home.” See, e.g., Exhibit 1, Walcott Report – Cody

Stewart, at 5. Again, it is unclear to what “common” molds Dr. Walcott is referring, or how he

can reach the conclusion that indoor molds did not cause or exacerbate their symptoms when he

does not even know what mold was present. To the extent that any indoor mold was present, his

opinions regarding their potential hazard is contradicted by Defendants’ documents, which

contained admonitions such as: “If any kind of mold is found growing indoors, it needs to be

approached with caution and cleaned up by somebody;” (recommending “trained on-site staff

wearing protective equipment” for small projects, and hiring outside professionals for larger

projects). Exhibit 2, at 2-3 (emphasis added); compare Exhibit 3, at 3 (referencing the need for

protective equipment or the use of professionals, but curiously omitting the “needs to be

approached with caution” language in the handout to residents and instead assuring them that

mold cleanup is “not a hazardous task”).

21.    As discussed above, Dr. Walcott regularly attributes the Stewart plaintiffs’ symptoms to

preexisting conditions, atmospheric allergens, or other allergens such as pets or unspecified dust

mites. He goes on to opine that none of the Stewart plaintiffs’ health symptoms or their medical

treatment were related to mold exposure from inside the residence. Similarly, he rejects the

possibility that any of their preexisting symptoms were aggravated or exacerbated by the

presence of mold inside the residence. He offers no methodology, no references, or no testable,

verifiable scientific basis for his opinions, other than the fact that he does not believe there is a

causal connection. This type of ipse dixit expert opinion is not permitted under Daubert or its



                                                                                                  12
progeny. Arkema, 685 F.3d at 467, quoting General Elec. Co. v. Joiner, 522 U.S. 136, 146

(1997)(“[N]othing in either Daubert or the Federal Rules of Evidence requires a district court to

admit opinion evidence that is connected to existing data only by the ipse dixit of the expert.”).

                                IV. CONCLUSION & PRAYER

       For the reasons set forth above, the Stewart Plaintiffs respectfully request the Court

GRANT Plaintiffs’ Motion to Strike the Opinions and Testimony of Dexter Winn Walcott, MD.

Plaintiffs further request any additional relief to which they are entitled in law or equity.

         Respectfully submitted this the 10th day of May, 2019.


                                                       RUSHING & GUICE, P.L.L.C.
                                                       Attorneys for Plaintiffs


                                               BY:     /s/ Maria Martinez
                                                       MARIA MARTINEZ MSBN 9951
                                                       WILLIAM LEE GUICE III MSBN 5059
                                                       R. SCOTT WELLS MSBN 9456
                                                       P.O. BOX 1925
                                                       BILOXI MS 39533-1925
                                                       Voice: 228-374-2313 Fax: 228-875-5987
                                                       mmartinez@rushingguice.com
                                                       bguice@rushingguice.com
                                                       swells@rushingguice.com




                                                                                                     13
                                                      CERTIFICATE OF SERVICE

              I hereby certify that on the 10th day of May, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF filing system which sent notification of such

 filing to all counsel of record.

              SO CERTIFIED this the 10th day of May, 2019.


                                                                                         /s/ Maria Martinez
                                                                                          MARIA MARTINEZ




W:\!MOLD-MM ONLY\Daubert Motions - IME\!Forms\Stewart\Memo - IME - Stewart Family.docx




                                                                                                              14
